Citation Nr: 0006441	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss, other 
than hearing loss at 8,000 kilohertz in the right ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO), that denied service connection for bilateral 
hearing loss and residuals of a head injury other than 
bilateral hearing loss.  These issues were timely appealed to 
the Board.  

In an October 1997 decision, the Board denied service 
connection for residuals of a head injury other than 
bilateral hearing loss, and remanded the issue of service 
connection for bilateral hearing loss to obtain additional 
clinical information.  The Board also remanded the case in 
December 1998 for clinical clarification.  In a rating 
decision dated October 15, 199, the regional office granted 
service connection for "hearing loss right ear at 8,000 
kilohertz." 


FINDING OF FACT

Chronic hearing loss (other than the loss for which service 
connection has been granted) has not been attributed to 
service by competent medical evidence.  


CONCLUSION OF LAW

The claim of hearing loss (other than the loss for which 
service connection has been granted) is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on induction in October 
1960, a hearing evaluation showed that the veteran's 
whispered and spoken voice test results were 15/15, 
bilaterally.  

At the service separation physical examination in August 
1962, audiometric testing yielded the following results in 
decibels (The figures in parentheses are based on ISO 
International Standards Organization to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in ASA Standards in service medical records):

Hertz             250            500           1,000         
2,000          4,000            8,000

Right ear      0(15)         0(15)         -5(5)         
5(15)            20(25)           30(40)
Left ear        -10(5)       -5(10)         -5(5)         
5(15)            10(15)           20(30)

A VA audiology evaluation was performed in January 1998.  It 
was reported that the veteran wore hearing aids.  Test 
results showed that pure tone thresholds, in decibels, were 
as follows:

Hertz             500            1,000           2,000         
3,000          4,000

Right ear        10             15                45              
75                 75
Left ear          15             20                55              
70                 70

The average hearing in decibels in the right ear was 52 and 
53 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 in 
the left ear.  The diagnosis was normal hearing 250Hz-1Khz; 
moderate to severe sensorineural hearing loss 1500Hz-8KHz; 
normal middle ear function, bilaterally.  

At a January 1998 VA medical examination for ear disease it 
was reported that the veteran had had progressive hearing 
loss since service when he was exposed to gunfire.  The 
physical examination revealed no abnormalities.  

In an April 1998 addendum to the January 1998 medical 
examination a VA physician reported that the veteran's claims 
folder had been reviewed.  It was reported that the veteran's 
separation audiogram had no reference to ear problems and 
reported a 40 decibel loss at 8000 cycles in the right ear.  
It was opined that the veteran's current hearing loss was not 
related to military service other than at the time of 
separation.  

In a March 1999 addendum the same VA physician stated that 
the results of the 1962 separation audiogram did not support 
the hearing loss that was defined by the veteran's current 
audiogram.  It was indicated that the only hearing loss that 
occurred during service was the 40-decibel hearing loss at 
8000 cycles that was reported on the 1962 separation 
audiogram.  It was stated that the rationale was the 
audiogram.  The physician opined that the bilateral hearing 
loss noted on the current audiogram was not related to the 
veteran's military service based on the records provided.  

Analysis

The veteran contends that his bilateral high frequency 
sensorineural hearing loss is the result of noise exposure 
that he sustained in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991).  Where a 
veteran served ninety (90) days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

For purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385 (1999).  

The veteran's separation audiometric evaluation does not 
reveal a hearing loss that meets the requirements of 38 
C.F.R. § 3.385.  The key consideration, moreover, is that the 
record contains no competent medical evidence associating the 
current hearing impairment (except as indicated above) to the 
veteran's military service.  In the absence of such a nexus 
or link to service, the claim is not well grounded.


ORDER

Entitlement to service connection for a hearing loss (other 
than hearing loss at 8,000 kilohertz in the right ear) is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

